DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2021 has been entered.
Terminal Disclaimer
The terminal disclaimer filed on 12/4/19 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9,887,356 (McAlpine et al) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 15-16 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Magdassi et al. (US Pub. 2015/0366073) in view of Sliwa et al. (US PUB. 2010/0321478).
Regarding claim 1, Magdassi teaches in Para [0026-0027, 0030, 0037-0038, 0070 & 0071] a method of making a device, comprising the steps of:
providing a first ink (e.g. Para [0037]) comprising at least one particle selected from the group consisting of a ferroelectric particle (e.g. Fe particles taught in Para [0070-0071] –Fe is widely known due to its ferroelectric property. For instance, Sliwa teaches in Para [0215] wherein Fe can be ferroelectric. As such, said claim feature would have been known and within the ordinary skill in the art); 
depositing the first ink to form a first layer via 3D printing (the formation conductive pattern by 3D printing as discussed in Para [0038]).
Regarding claim 2, the combination of Magdassi and Sliwa teaches the method according to claim 1, further comprising 3D printing at least one of an elastomeric matrix, organic polymers, solid or liquid metal leads, nanoparticle semiconductors, or a UV-adhesive transparent substrate layer (e.g. abstract and Para [0030, 0036 & 0211], note Para [0211] where Magdassi expressly teaches organic polymer).  

Regarding claim 16, the combination of Magdassi and Sliwa teaches the method according to claim 15, wherein the at least one additional material has a type selected from the group consisting of semiconducting, piezoelectric, pyroelectric, superconducting, ferroelectric, magnetic, multiferroic, and topological insulator materials (Para [0070], wherein the additional material can be semiconductor material).  

Regarding claim 21, Magdassi teaches wherein A 3D printed device (Para 0026]), comprising an active element (one of the ordinary skill would read the material taught in Para [0026-0027,0030 & 0037] as active element) that includes a printable structure deriving from the evaporation of a solvent (Para [0026-0027]), wherein the printable structure comprises a layer of particles (Para [0026-0027]);
 wherein each particle in the layer of particles is selected from the group consisting of a pyroelectric particle, a ferroelectric particle (e.g. Fe particles taught in Para [0070-0071] –Fe is widely known due to its ferroelectric property. For instance, Sliwa teaches in Para [0215] wherein Fe can be ferroelectric. As such, said claim feature would have been known and within the ordinary skill in the art).
 Regarding claim 22, the combination of Magdassi and Sliwa teaches the 3D printed device according to claim 21, wherein the layer of particles is uniform (e.g. Para [0185, 0220], wherein Magdassi teaches a thickness of 350 m.um, which is understood to be a uniform thickness).  
non-uniform (e.g. Para [0185 & 0220], said claim feature would have been obvious and within the ordinary skill as no polishing or planarization is discussed).  

Claims 3-14 & 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Magdassi and Sliwa as applied to claim 1 above, and in further view of Medendorp Jr. et al. (US Pub. 2015/0021628).
Regarding claim 3, Magdassi teaches the method according to claim 1, further comprising: identifying at least one material of an electrode, or polymer that possesses desired functionalities and exists in a printable format; and patterning of the at least one identified material; however, Magdassi is silent on patterning via direct dispensing from a computer aided design (CAD)-designed construct onto a substrate.  The Examiner understands that said claim feature would have been obvious and within the ordinary skill in the art. For instance, Medendorp in Para [0096] teaches patterning via direct dispensing from a computer aided design (CAD)-designed construct onto a substrate. As such, said claim dimension would have been obvious and required ordinary skill in the art. 
Regarding claim 4, the combination of Magdassi, Sliwa and Medendorp teaches the method according to claim 3, further comprising: scanning the topology of the surface of the substrate (Magdassi’s Para [0220]); and providing information derived from the scanning step into the computer aided design (CAD) design of the device for conformal 3D printing (e.g. Medendorp’s Fig. 1-9 and respective text).  

Regarding claim 6, the combination of Magdassi, Sliwa and Medendorp teaches the method according to claim 4, wherein the substrate comprises a contact lens (Medendorp’s Para [0003]).  
Regarding claim 7, the combination of Magdassi, Sliwa and Medendorp teaches the method according to claim 6, wherein electronics printed on the contact lenses provides a wearable display and/or a continuous on-eye glucose sensor (Para [003, 006 & 0054], contact lenses having wearable display characteristics would have been obvious in view of the prior art).  
 Regarding claim 8, the combination of Magdassi, Sliwa and Medendorp teaches the method according to claim 3, wherein the device is an active device from among quantum dot light-emitting diodes (QD-LEDs),-3-Applicant: McAlpine et al. Application No.: 15/888,616MEMS devices, transistors, solar cells, thermoelectrics, piezoelectrics, batteries, fuel cells, and photodiodes (Medendorp’s Fig. 1-16 and respective texts).  
Regarding claim 9, the combination of Magdassi, Sliwa and Medendorp teaches the method according to claim 3, incorporating other classes of nanoscale functional building blocks and devices including metallic, semiconductor, plasmonic, biological, and ferroelectric materials, wherein the nanoscale functional building blocks and 
Regarding claim 10, the combination of Magdassi, Sliwa and Medendorp teaches the method according to claim 3, wherein the first layer is printed by a method comprising the steps of: providing a syringe with a predetermined nozzle tip size, loading the ink comprising the semiconducting particles into the syringe, placing the syringe under vacuum, turning off the vacuum, lowering the syringe until the ink at the nozzle tip touches the substrate, holding the syringe in place for a predetermined period of time, and raising the syringe and placing the syringe under vacuum.  
Regarding claim 11, the combination of Magdassi, Sliwa and Medendorp teaches the method according to claim 3, further comprising printing a conductive pattern connecting the first layer and a second layer (printing multiple layers would have been obvious and within the ordinary skill in the art in view of the prior art).  
Regarding claim 12, the combination of Magdassi, Sliwa and Medendorp teaches the method according to claim 3, further comprising dissolving or suspending the at least one material in a composition comprising an orthogonal solvent (Fig. 1-16 &Para [0009-0009, 0058, 0074, 0077, 0088, 0103, 0107, 0113 & 0121]).  
Regarding claim 13, the combination of Magdassi, Sliwa and Medendorp teaches the method according to claim 12, wherein the composition further comprises a second orthogonal solvent (the use of solvents would have been obvious in view of Medendorp, see Fig. 1-16 and Para [0009-0009, 0058, 0074, 0077, 0088, 0103, 0107, 0113 & 0121]).  

Regarding claim 17, the combination of Magdassi and Sliwa is silent on the method according to claim 15, wherein depositing material is deposited via a method selected from the group consisting of electrospinning, electrohydrodynamic printing, or inkjet printing.  However, the Examiner understands that said claim feature would have been obvious and within the ordinary skill in the art. For instance, Medendorp teaches wherein depositing material is deposited via inkjet printing (Para 0054]). As such, said claim feature would have been obvious and within the routine skill in the art.
Regarding claim 18, the combination of Magdassi and Sliwa is silent on the method according to claim 1, wherein the ink is deposited via a method selected from the group consisting of electrospinning, electrohydrodynamic printing, or inkjet printing. However, the Examiner understands that said claim feature would have been obvious and within the ordinary skill in the art. For instance, Medendorp teaches wherein the ink is deposited via inkjet printing (Para 0054]). As such, said claim feature would have been obvious and within the routine skill in the art.

Regarding claim 20, the combination of Magdassi, Sliwa and Medendorp teaches the method according to claim 19, wherein the non-3D printed layer or component is a contact lens (Medendorp’s Fig. 1-16 and respective text). 

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Magdassi and Sliwa as applied to claim 1 above, and in further view of Katerberg (US Pub. 2010/0149233).
Regarding claim 26, the combination of Magdassi and Sliwa is silent on the method according to claim 3, wherein a pressure regulator is used to control a pressure for a nozzle used to deposit the first ink (claim 26); and wherein the pressure for the nozzle is between 0 and 100 psi (claim 27). The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Katerberg teaches in Para [0038], wherein a pressure regulator 46 is used to control a pressure for a nozzle used to deposit a first ink; and wherein the pressure for the nozzle is between 0 and 100 psi (Katerberg teaches a pressure of 40-80 psi). As such, said claim feature would have been obvious and within the ordinary skill in the art. Notwithstanding, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Also, it has been held that discovering an optimum value of a .
Allowable Subject Matter
Claim 25 is allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 25, the prior art of record fails to teach or suggest, a method of making a device, comprising the steps of: providing a first ink comprising at least one particle selected from the group consisting of a semiconductor particle, a superconducting particle, a piezoelectric particle, a pyroelectric particle, a ferroelectric particle, a magnetic particle, a multiferroic particle, and a topological insulator particle; depositing the first ink via 3D printing to form at least one active electronic layer; providing an additional ink; and depositing the additional ink via 3D printing onto the at least one active electronic layer to form a conductive pattern, the conductive pattern adapted to allow an electric potential to be applied across the active electronic layer.

Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 24, the prior art of record fails to teach or suggest, the method according to claim 1, further comprising: providing a first conductive ink; and depositing the first conductive ink to form a first conductive pattern via 3D printing, providing a second conductive ink; and depositing the second conductive ink to form a 
Response to Arguments
Applicant’s arguments with respect to claims 1-27 have been considered but are moot in view of new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/TIMOR KARIMY/Primary Examiner, Art Unit 2894